03<W5
                                                                              OHO-IS
                                ELECTRONIC RECORD




COA # 14-13-00149-CR                                           OFFENSE: Attempted Capital Murder


STYLE: Larrlyon Deshun Williams v The State of Texas           COUNTY: Fort Bend

                                                                                ,th
COA DISPOSITION: Affirmed                                      TRIAL COURT: 2401" District Court


DATE: November 25, 2014     Publish: Yes                       TC CASE #:10-DCR-054995A




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Larrlyon Deshun Williams v The State of Texas

CCA#


     APPEJ./-AA/f*<-                Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:.

DATE:                                              SIGNED:                       PC:


JUDGE          f,Jy U*sU*~^'                       PUBLISH:                      DNP:




                                                                                        MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                                ELECTRONIC RECORD